20-529
     Huda v. Garland
                                                                            BIA
                                                                        Lurye, IJ
                                                                    A200 815 893
                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                  SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 3rd day of March, two thousand twenty-two.
 5
 6   PRESENT:
 7            JOHN M. WALKER, JR.,
 8            PIERRE N. LEVAL,
 9            SUSAN L. CARNEY,
10                 Circuit Judges.
11   _____________________________________
12
13   NAJ MUL HUDA,
14            Petitioner,
15
16                     v.                                  20-529
17                                                         NAC
18   MERRICK B. GARLAND, UNITED
19   STATES ATTORNEY GENERAL,
20            Respondent.
21   _____________________________________
22
23   FOR PETITIONER:                   Mahfuzur Rahman, Esq., Elmhurst,
24                                     NY.
25
26   FOR RESPONDENT:                   Jeffrey Bossert Clark, Acting
27                                     Assistant Attorney General;
28                                     Daniel E. Goldman, Senior
 1                                    Litigation Counsel; Robbin K.
 2                                    Blaya, Trial Attorney, Office of
 3                                    Immigration Litigation, United
 4                                    States Department of Justice,
 5                                    Washington, DC.

 6         UPON DUE CONSIDERATION of this petition for review of a

 7   Board of Immigration Appeals (“BIA”) decision, it is hereby

 8   ORDERED, ADJUDGED, AND DECREED that the petition for review

 9   is DENIED.

10         Petitioner,    Naj   Mul    Huda,   a    native      and    citizen    of

11   Bangladesh, seeks review of a January 15, 2020, decision of

12   the BIA affirming a May 7, 2018, decision of an Immigration

13   Judge   (“IJ”)      denying      Huda’s   application            for    asylum,

14   withholding   of    removal,     and   relief      under    the    Convention

15   Against Torture (“CAT”).          In re Naj Mul Huda, No. A200 815

16   893 (B.I.A. Jan. 15, 2020), aff’g No. A200 815 893 (Immig.

17   Ct.   N.Y.   City   May    7,    2018).       We   assume    the       parties’

18   familiarity with the underlying facts and procedural history.

19         We have reviewed the IJ’s decision including the portions

20   not explicitly discussed by the BIA.                See Yun-Zui Guan v.

21   Gonzales, 432 F.3d 391, 394 (2d Cir. 2005).                  We review the

22   dispositive adverse credibility determination for substantial

23   evidence.     See 8 U.S.C. § 1252(b)(4)(B); Hong Fei Gao v.

24   Sessions, 891 F.3d 67, 76 (2d Cir. 2018).
                                   2
 1       “Considering the totality of the circumstances, and all

 2   relevant factors, a trier of fact may base a credibility

 3   determination on . . . the consistency between the applicant’s

 4   or witness’s written and oral statements . . . , the internal

 5   consistency of each such statement, [and] the consistency of

 6   such statements with other evidence of record.”             8 U.S.C.

 7   § 1158(b)(1)(B)(iii).       “We       defer . . . to       an      IJ’s

 8   credibility determination unless, from the totality of the

 9   circumstances, it is plain that no reasonable fact-finder

10   could make such an adverse credibility ruling.”          Xiu Xia Lin

11   v. Mukasey, 534 F.3d 162, 167 (2d Cir. 2008); accord Hong Fei

12   Gao, 891 F.3d at 76.      Substantial evidence supports the

13   adverse credibility determination.

14       The agency reasonably relied on inconsistencies between

15   Huda’s hearing testimony and credible fear interview.           See 8

16   U.S.C.   § 1158(b)(1)(B)(iii).       As   an   initial   matter,   the

17   record reflects that the interview record was sufficiently

18   reliable because the interviewer’s questions were designed to

19   elicit the details of Huda’s claim, the interviewer asked

20   follow-up questions and asked Huda if there was additional

21   information that he wanted to provide, and there was no


                                      3
 1   indication that Huda was reluctant to reveal information or

 2   that he was confused by the interpreter’s translations.    See

 3   Ming Zhang v. Holder, 585 F.3d 715, 723–25 (2d Cir. 2009).

 4       The agency was not required to credit Huda’s explanations

 5   that the interviewer mis-transcribed his answers and that the

 6   Bengali interpreter misinterpreted his statements.    Indeed,

7    the IJ put Huda on notice of the contents of the credible

8    fear interview nearly two years before he testified, yet Huda

9    declined to object when the IJ admitted the interview into

10   evidence;    and he challenged the interpreter’s translation

11   of his interview answers only when confronted with them during

12   cross-examination.   A comparison of the interview with Huda’s

13   later statements reflects substantial inconsistency.      Huda

14   testified in detail regarding two attacks and a kidnapping he

15   suffered, none of which he mentioned during the credible fear

16   interview.   See Hong Fei Gao, 891 F.3d at 78 (cautioning that

17   omissions from preliminary statements are not as probative as

18   “inconsistencies created by direct contradictions,” but that

19   omission would be probative where “facts are ones the witness

20   would reasonably have been expected to disclose”) (internal

21   quotation marks omitted).   These omissions lent considerable


                                   4
 1   support to the adverse credibility determination because they

 2   concerned “the very persecution from which he sought asylum.”

 3   Xian Tuan Ye v. Dep’t of Homeland Sec., 446 F.3d 289, 295 (2d

 4   Cir. 2006) (internal quotation marks omitted); see also Likai

 5   Gao v. Barr, 968 F.3d 137, 145 n.8 (2d Cir. 2020) (“[E]ven a

 6   single inconsistency might preclude an alien from showing

 7   that an IJ was compelled to find him credible.                      Multiple

 8   inconsistencies would so preclude even more forcefully.”).

9    The agency also properly relied on internal inconsistencies

10   within Huda’s hearing testimony because he first testified

11   that he and other supporters of the Bangladeshi National Party

12   (“BNP”) were attacked by supporters of the rival Awami League,

13   but later stated that he did not remember who hit him.                     See

14   8 U.S.C. § 1158(b)(1)(B)(iii)            (credibility   finding      may   be

15   based   on    “the    internal   consistency”      of   an    applicant’s

16   statement).

17       The      agency    also    reasonably     concluded      that    Huda’s

18   corroborating    evidence      did   not    rehabilitate     his    lack   of

19   credibility.          An      alien’s      “failure     to    corroborate

20   his . . . testimony may bear on credibility, because the

21   absence of corroboration in general makes an applicant unable


                                          5
 1   to rehabilitate testimony that has already been called into

 2   question.”       Biao Yang v. Gonzales, 496 F.3d 268, 273 (2d Cir.

 3   2007).    “We defer to the agency’s determination of the weight

 4   afforded    to    an     alien’s      documentary      evidence.”          Y.C.   v.

 5   Holder, 741 F.3d          324, 334 (2d Cir. 2013).              The agency was

 6   not   required      to       credit    affidavits      from    Huda’s       family,

 7   friends, and BNP allies because the authors were not available

 8   for   cross-examination          and    some    of     them   were    interested

 9   witnesses.       See id. (deferring to agency decision to afford

10   little weight to petitioner's husband's letter because it was

11   unsworn and from an interested witness); see also In re H-L-

12   H- & Z-Y-Z-, 25 I. & N. Dec. 209, 215 (B.I.A. 2010) (finding

13   letters    from    friends       and   family    insufficient         to   support

14   alien's claims because the authors were interested witnesses

15   not subject to cross-examination), overruled on other grounds

16   by Hui Lin Huang, 677 F.3d at 133-38.                     And Huda’s medical

17   evidence,    some       of    which    was     vague    and    some    of    which

18   contradicted      his     hearing      testimony,      did    not    resolve      the

19   inconsistencies in his statements.                   See Biao Yang, 496 F.3d

20   at 273; see also Y.C., 741 F.3d at 334.

21


                                              6
 1       Given the multiple inconsistencies, substantial evidence

 2   supports the adverse credibility determination.   See 8 U.S.C.

 3   § 1158(b)(1)(B)(iii); Xiu Xia Lin, 534 F.3d at 167.      This

 4   adverse credibility determination is dispositive of asylum,

 5   withholding of removal, and CAT relief because all three

 6   claims arose from the same factual predicate.     See Paul v.

 7   Gonzales, 444 F.3d 148, 156–57 (2d Cir. 2006).

 8       For the foregoing reasons, the petition for review is

 9   DENIED.   All pending motions and applications are DENIED and

10   stays VACATED.

11                               FOR THE COURT:
12                               Catherine O’Hagan Wolfe,
13                               Clerk of Court




                                   7